Citation Nr: 1436872	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for an irritable bowel syndrome.  

2.  Entitlement to service connection for hemorrhoids, to include as secondary to a service-connected irritable bowel syndrome.  

3.  Entitlement to service connection for bilateral lower extremity radiculopathy due to claimed low back strain.  

4.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as bilateral upper extremity radiculopathy, to include as secondary to service-connected cervical spine strain with degenerative disc disease and C-6 radiculopathy of the right upper extremity and a claimed bilateral shoulder disorder.  

5.  Entitlement to service connection for thoracolumbar strain, to include as secondary to multiple service-connected foot disorders and claimed bilateral hip and knee disorders.  

6.  Entitlement to service connection for a bilateral knee disorder, inclusive of degenerative joint disease, to include as secondary to multiple service-connected foot disorders.  

7.  Entitlement to service connection for a balance disturbance, claimed as vertigo, to include as secondary to service-connected tinnitus.  

8.  Entitlement to service connection for an acquired psychiatric disorder, inclusive of a depressive disorder, to include as secondary to all service-connected disabilities.  

9.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to multiple service-connected foot disabilities and a claimed bilateral knee disorder.  

10.  Entitlement to service connection for a bilateral shoulder disorder, inclusive of a rotator cuff syndrome, to include as secondary to service-connected cervical spine strain with degenerative disc disease and C-6 radiculopathy of the right upper extremity and a claimed low back disorder.  

11.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO).  

By further rating action in March 2012, the RO granted service connection for a cervical spine strain with degenerative disc disease and for migraine headaches, thereby removing those matters from the appeal and the Board's appellate jurisdiction.  Additional rating action was entered in April 2012 to grant service connection for C-6 radiculopathy involving the right upper extremity, secondary to cervical spine strain with degenerative disc disease, and that action likewise removes that issue from the Veteran's appeal and the Board's appellate jurisdiction.  

Pursuant to her request, the Veteran was afforded a videoconference hearing before the Board in September 2013, a transcript of which is of record.  The record of that hearing remained open for a period of 60 days to permit the Veteran to submit any additional evidence; however, no additional evidence was received by VA for inclusion in the Veteran's claims folder.  

Notice is taken that the Veteran by this appeal seeks service connection for what she describes as a mental health problem, with the issue developed being that of entitlement to direct and secondary service connection for depression.  Inasmuch as the record contains many, varied diagnoses involving psychiatric disorders, the issue before the Board is hereby expanded to include all acquired psychiatric disorders, in accord with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of the Veteran's entitlement to service connection for hemorrhoids, left leg radiculopathy, carpal tunnel syndrome of the right upper extremity, low back disorder, bilateral hip disorder, bilateral knee disorder, respiratory disorder, and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By her statement of September 2013, later committed to writing, the Veteran withdrew from appellate consideration the issues of his entitlement to service connection for right lower extremity radiculopathy, left upper extremity radiculopathy/carpal tunnel syndrome, and a balance disturbance, as well as her claim for an initial compensable rating for an irritable bowel syndrome.  

2.  It is at least as likely as not that the Veteran's bilateral shoulder disorder is secondary to her service-connected spinal strain and degenerative disc disease of the cervical spine, as well as C-6 radiculopathy of the right upper extremity.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issues of the Veteran's entitlement to service connection for right lower extremity radiculopathy, left upper extremity radiculopathy/carpal tunnel syndrome, and a balance disturbance, as well as her entitlement to an initial compensable rating for an irritable bowel syndrome, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  A bilateral shoulder disorder is proximately due to or the result of service-connected cervical spine strain, degenerative disc disease of the cervical spine, and C-6 radiculopathy of the right upper extremity.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran by way of her September 2013 testimony, later transcribed into writing, withdrew from appellate consideration the issues of her entitlement to service connection for right lower extremity radiculopathy, left upper extremity radiculopathy, and a balance disturbance, as well as her entitlement to an initial compensable rating for an irritable bowel syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those matters, and as the Board does not have jurisdiction to review the appeal relating thereto, it must be dismissed. 

Service Connection:  Bilateral Shoulder Disorder

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the VA's duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on a secondary basis for a disability that is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 43 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks service connection for a bilateral shoulder disorder on direct and secondary bases, but primarily alleging that such disorder is secondary to her service-connected cervical spine disorders and C-6 radiculopathy of the right upper extremity, and, in the alternative, to a low back disorder for which service connection is also sought by this appeal.  Inasmuch as the record supports a grant of secondary service connection due to the cervical spine disorders referenced above, the Board need not address any other theory of entitlement advanced.  

In this instance, persuasive evidence is provided through examinations and opinions obtained from two separate VA physicians indicating a basis for a grant of the requested benefit.  One VA examiner who evaluated the Veteran in August 2011 ascertained that the Veteran's current bilateral shoulder entailed a rotator cuff syndrome.  That examiner indicated that it was possible that her service-connected cervical spine disorders had aggravated her bilateral rotator cuff syndrome and it was determined by further medical opinion obtained in March 2012 from another physician that it was at least as likely as not that an aggravation, as indicated previously, had occurred.  On that basis, service connection for a bilateral shoulder disorder, diagnosed as a bilateral rotator cuff syndrome, is warranted.  


ORDER

The appeal as to the issues of entitlement to service connection for right lower extremity radiculopathy, left upper extremity radiculopathy, and a balance disturbance, as well as entitlement to an initial compensable rating for an irritable bowel syndrome is dismissed.  

Service connection for a bilateral shoulder disorder, secondary to service-connected cervical spine disorders and C-6 radiculopathy, is granted.  

REMAND

Various development actions are needed as to the remaining issues on appeal, to include retrieval of VA medical records, as well as obtaining initial or additional VA examinations and nexus medical opinions, which the Board finds necessary for compliance with its duty to assist the Veteran.  

At her 2013 hearing, the Veteran reported having received VA medical treatment, beginning in or about 2002 at the Emergency Room of the VA Medical Center in LaJolla, California, for left leg pain and swelling, with other treatment being received thereafter.  The earliest VA treatment records on file are those compiled in November 2004 at the VA's Rheumatology Clinic, a component part of the VA Outpatient Clinic in Mission Valley.  Those records reference prior VA medical records and it is noted that the Mission Valley facility does not include an emergency room.  Further efforts are needed to obtain all pertinent reports of VA treatment for inclusion in the claims folder.  

The Veteran at her hearing also argued that the VA examination undertaken in August 2011 to evaluate her hemorrhoids was inadequate, inasmuch as no examination was undertaken.  Rather, the VA examiner indicated that as no internal or external hemorrhoids were noted on a colonoscopy in March 2011, there was no evidence to support the existence of the claimed disorder.  The Veteran indicates that she has hemorrhoids which she has self-treated with over-the-counter medications for a number of years and she argues that they are the direct result of her service-connected irritable bowel syndrome and associated constipation.  The report of that colonoscopy is not now of record and on the basis of the Veteran's lay identification of her hemorrhoids, remand to obtain a more complete examination is found to be in order.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran also reports having had bronchitis for many years.  She indicates that it was treated on multiple occasions in service and that she continued to have bouts of bronchitis during postservice years.  She points out a diagnosis of chronic obstructive pulmonary disease was made by VA in March 2012 based on her prior tobacco use.  The Board notes that service treatment records show that in 1981 she was seen for an upper respiratory infection with subsequent entry of an alternate diagnosis of costochondritis versus pleurisy.  In June 1982, she was treated for paroxysmal nocturnal dyspnea and in October 1982 for chest tightness, coughing, and sinus congestion.  Pulmonary function testing at the time of her separation from service nevertheless disclosed a forced vital capacity at one second of 107 percent of normal and a forced vital capacity of 126 percent of normal; but that notwithstanding, a notation was made in July 1983 of a history of bronchitis.  On that basis, remand to permit the Veteran to be examined and to obtain a medical opinion as to the existence of any respiratory disorder and its relationship to service is deemed advisable.  

Further hearing testimony of the Veteran was to the effect that during 1982 she experienced left hip, back, and leg problems for which she sought medical care in service.  She further noted that her right hip problems were first treated about 10 to 15 years prior to the Board hearing; that the first manifestations of her carpal tunnel syndrome were evident within 13 to 14 months of her service discharge; and that her treating VA clinical social worker did advise her that her psychiatric disorders and her physical problems were inter-related.  

In its development of the Veteran's remaining claims, the RO requested examinations and opinions from VA medical professionals, but the opinions offered do not appear to be entirely responsive to the question(s) posed or are otherwise incomplete or conflicting, which require that further development be undertaken.  Barr, supra.   More specifically, the record denotes multiple diagnoses of acquired psychiatric disorders following service discharge, but aggravation was not adequately addressed in either the 2011 or 2012 opinions of VA medical professionals, and disabilities for which service connection has now been granted were not considered in terms of the claim for secondary service connection.  An electromyogram in 2011 identified moderately severe carpal tunnel syndrome of the right upper extremity, but no opinion as to nexus was offered at that time and, in 2012, the VA examiner found it less likely as not that the noted disorder was caused by cervical spine strain or disc disease, albeit without considering the impact of the subsequently service-connected C-6 radiculopathy and declining to offer an opinion as to aggravation.  That same testing also revealed left L-4 radiculopathy which the Veteran attributes to low back strain, but for which no medical opinion was obtained as to its linkage to the documented inservice left leg pain and spasm or to the claimed low back disorder.  

Regarding the hips, a VA examiner in 2011 noted the presence of the Veteran's bilateral femoroacetabular impingement that was linked to the onset of degenerative joint disease, but also determined that her hip impingement had been present from birth.  However, no opinion was offered as to inservice aggravation.  Medical opinions as to causality and aggravation were secured with respect to the nexus of identified pathology of the Veteran's low back to her service-connected foot disorders.  The opinion obtained in November 2011 as to aggravation was supplemented by a further medical opinion in March 2012, but it is not yet known whether service connection is warranted for any claimed knee or hip disorder associated by the Veteran with the onset of her mid-low back disability.  To that end, the Board defers entry of a final decision as to the claim for service connection for a low back disorder until the actions herein sought are completed by the AOJ as to the pending claims for service connection for knee and hip disorders.  

As for the claimed bilateral knee disorder, the initial opinion offered in March 2012 as to the right knee appears to support a relationship between the Veteran's right knee disorder and her period of military service, but any such relationship was denied in a subsequent addendum by the same examiner.  In August 2011, a separate VA examiner concluded that her right knee disability, then diagnosed as degenerative joint disease of each knee, had not been caused or aggravated by her foot disorders, but the X-rays on which the diagnosis of degenerative joint disease was made and taken three days earlier during the course of a VA neurological examination denotes a diagnostic impression by the reviewing radiologist limited to that of lateral subluxation of each patella, without reference to degenerative joint disease or arthritis.  No consideration appears to have been afforded the existence, nature, or impact of the bilateral patellar subluxation by the VA medical professional who was tasked with determining any secondary relationship.  

Accordingly, the remaining issues on appeal are REMANDED for completion of the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veterans VA claims folder, including but not limited to those compiled at VA facilities in California, inclusive of those at the La Jolla and Mission Valley clinics, dating to 2002, as well as the report of a colonoscopy reported to have been completed in March 2011.  

2.  Thereafter, afford the Veteran VA examinations as to her claims for service connection for left leg radiculopathy, hemorrhoids, and a respiratory disorder.  As part of those examinations, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified and the presence or absence of each claimed disorder should be fully noted.  

The VA examiner(s) should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed disorder involving left leg radiculopathy, hemorrhoids, or a respiratory disorder originated in service or is otherwise attributable thereto or any incident thereof?  

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any left leg radiculopathy was manifested during the one-year period immediately following service discharge in July 1983, and, if so, how and to what degree was it manifested?

c)  Is it at least as likely as not (50 percent or greater probability) that any left leg radiculopathy was caused or aggravated by the Veteran's thoracolumbar strain? 

d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hemorrhoids were caused or aggravated by her service-connected irritable bowel syndrome?  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, nexus, or aggravation as to find against such matters.  

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must provide a complete rationale for all opinions offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Obtain further medical opinions in order to clarify the nature and etiology of the Veteran's claimed acquired psychiatric disorder, as well as her carpal tunnel syndrome of the right upper extremity and bilateral hip, knee disorders.  The Veteran's VA claims folder in its entirety should be provided to the medical professionals providing these opinions for use in the study of this case.  

One or more VA medical professionals should be asked to address the following questions in detail, providing a rationale for each opinion furnished:

a)  Is femoroacetabular impingement a congenital defect or an acquired disorder?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  

b)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any currently diagnosed hip disability existed prior to his entry onto active duty? 

c)  If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting hip disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

d)  If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed hip disability had its onset in service?

e)  For any congenital or developmental defect identified, the examiner should indicate whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  Please identify the additional disability.

f)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder of the Veteran originated in service or is otherwise related to her military service?

g)  Is any psychosis; arthritis of either hip, shoulder, or knee; or carpal tunnel syndrome of the right upper extremity manifested within the one-year period immediately following her service discharge in July 1983 and, and, if so, how and to what degree was any of the foregoing manifested?

h)  Is it at least as likely as not (50 percent or greater probability) that service-connected cervical spine strain with degenerative disc disease and C-6 radiculopathy of the right upper extremity, and/or the bilateral rotator cuff syndrome herein service connected, caused or aggravated the Veteran's carpal tunnel syndrome of her right upper extremity?

i)  Is it at least as likely as not (50 percent or greater probability) that multiple service-connected bilateral foot disorders of the Veteran either caused or aggravated any disorder of either or both of her knees?

j)  Is it at least as likely as not (50 percent or greater probability) that any and all of the Veteran's service-connected disorders, including but not limited to C-6 radiculopathy and a bilateral rotator cuff syndrome, and any grant of service connection made as a result of this remand, caused or aggravated any acquired psychiatric disorder now in existence?  

k)  Is it at least as likely as not (50 percent or greater probability) that multiple service-connected bilateral foot disorders of the Veteran or any disorder of the either knee recognized by VA as a service-connected as a result of this remand, caused or aggravated her claimed bilateral hip disorder?

Each VA medical professional is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of direct and presumptive service incurrence or secondary service connection as against such matters.  

Also, each VA medical professional is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

The examiner must provide a complete rationale for all opinions offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought on appeal continues to be denied, furnish to the Veteran a supplemental statement of the case and afford her a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


